Citation Nr: 1413606	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  07-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a left knee disability, diagnosed as status post pre-tibial tubercle ossicle excision with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from May 1986 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, granting service connection for a left knee disability and assigning a 10 percent disability evaluation, effective as of November 6, 2006.  This issue was previously remanded by the Board in January 2010 and August 2011 for further evidentiary development.  

In May 2008, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  The Board has reviewed the additional evidence associated with these systems, including a September 2013 argument prepared by the Veteran's representative, in reaching the below decision.

As previously noted by the Board in August 2011, the issues of entitlement to service connection for depression and for a right knee disability, as secondary to a service-connected left knee disability, have been raised by the record.  However, these claims have still not been adjudicated by the Agency of Original Jurisdiction.  See May 2009 Hearing Transcript.  Therefore, the Board still does not have jurisdiction over these issues and they are again referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by limited flexion with painful motion, with flexion limited to 115 degrees upon examination in January 2007, flexion limited to 38 degrees upon treatment in September 2009, flexion limited to 45 degrees upon examination in May 2010 and flexion limited to 90 degrees upon examination in September 2011. 

2.  The Veteran's left knee disability has not been manifested by flexion limited to 30 degrees or less, limited extension, recurrent subluxation or lateral instability, ankylosis, removed or dislocated semilunar cartilage, impairment of the tibia and/or fibula or genu recurvatum, at any time during the pendency of this claim.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial evaluation in excess of 10 percent for a left knee disability, diagnosed as status post pre-tibial tubercle ossicle excision with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5235-43 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
In November 2006, the Veteran was issued a VCAA letter.  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's VA medical records and copies of private medical records, and in January 2007, May 2010 and September 2011, he was afforded VA examinations of the left knee.  

Additionally, the Board finds there has been substantial compliance with its August 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained more recent VA treatment records and scheduled the Veteran for a medical examination September 2011.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in May 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disability has on his daily life and employment.  The Veteran was also advised of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Facts and Analysis

For historical purposes, the Veteran was originally granted service connection for a left knee disability in a January 2007 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5260-5010, effective as of November 6, 2006.  A timely notice of disagreement was received from the Veteran in May 2007, but the 10 percent disability evaluation was continued in a September 2007 statement of the case.  The Veteran appealed this issue to the Board in November 2007.  

According to a private evaluation note dated November 2006, the Veteran reported left knee pain for approximately 6 months with no specific trauma.  Examination revealed diffuse tenderness along his tuberosity and along the medial joint line with pain to McMurray.  There was no swelling or instability.  X-rays were performed and the Veteran was diagnosed with synovitis of the knee and a possible torn meniscus.  A magnetic resonance image (MRI) was subsequently performed in the same month, revealing the menisci to have normal morphology and signal intensity.  There was no evidence of a meniscal tear and the cruciate and collateral ligaments were intact.  The Veteran was diagnosed with chronic patellar tendonitis with ossification at the tibial tubercle and minimal reactive edema in the intrapatellar fat.  The Veteran reported worsening pain and he was placed in a knee immobilizer.  

The Veteran was then afforded a VA examination of the left knee in January 2007.  The Veteran described persistent knee pain that had worsened over the past 4 years.  The pain was located in the anterior medial and anterior lateral aspect of the knee about the patella and over a prominence tibial tubercle distal to the patella tendon.  This pain was noted to be present approximately 5 days per week.  He indicated that the pain was present mainly when he attempted to bend or squat, and sometimes when walking for a prolonged distance.  The Veteran also reported a history of swelling and intermittent painful popping.  He denied any locking.  There Veteran did not use an assistive device, and while he had been prescribed a brace, he did not use it.  It was noted that there were no problems with activities of daily living and no limitation with his occupation aside from bending down and prolonged walking.  There was no history of giving way or instability.  

Physical examination revealed left knee flexion to 115 degrees and extension to 0 degrees.  There was mild pain associated with motion, but there was no further reduction upon repetition.  The examiner noted that it was conceivable that pain could further limit function, but it was not feasible to attempt to express any further functional impairment in terms of additional limitation of motion as this could not be determined with any degree of medical certainty.  The knee was stable to varus and valgus stress, and Lachman's testing, anterior and posterior drawer testing and McMurray's testing were all negative.  There was no effusion, but there was a prominence over the tibial tubercle that was tender to palpation.  X-rays revealed no fracture, dislocation or boney destructive lesions and the joint space was well-maintained.  There was sharpening of the tibial spine and mild squaring of the lateral femoral condyle.  There was also evidence of ossicles about the tibial tuberosity consistent with an old Osgood Schlatter's.  The Veteran was diagnosed as status post pre-tibial tubercle ossicle excision consistent with an old Osgood Schlatter's, as well as mild degenerative changes of the lateral compartment of the left knee and mild chondromalacia patella.  

The Veteran began receiving treatment with VA for his left knee in March 2007.  In May 2007, he described the left knee pain as being like a knife scraping his knee.  According to a May 2007 MRI report, there was a slight irregularity of the tibial tuberosity that likely represented a clinically palpable abnormality.  This was deemed to be a normal anatomic variant.  The ligaments, menisci and tendons were all intact.  There was increased signal with partial thickness chondromalacia medical compartment, increased signal cartilage of the patella and trace joint effusion.  

In June 2007, the Veteran continued to complain of left knee pain.  It was noted that his ability to perform activities of daily living, such as squatting and kneeling, was limited secondary to pain.  The Veteran also endorsed decreased range of motion, stiffness, and episodes of catching symptoms or falling episodes.  The Veteran was noted to have a cane at this time.  Another June 2007 note mentions a mild antalgic gait.  There was no swelling or palpable effusion noted and there was grossly normal alignment.  McMurray's testing was noted to be positive, but there was no varus or valgus ligamental laxity with stress applied and anterior and posterior drawer testing was negative.  Extension was to 0 degrees and flexion was to 105 degrees without difficulty.  There was mild patellofemoral crepitus and grinding noted upon motion.  A July 2007 record, however, indicates a normal range of motion in the knee with a gait that was not antalgic and did not require an assistive device for ambulation.  

A private note from September 2007 reflects continued complaints of left knee pain, and the Veteran reported to VA in November 2007 feeling a pop in his knee and now experiencing severe pain that was "like a hot poker poking [his] knee."  The Veteran told VA in December 2007 that he was unable to do the HEP (home exercise program) as prescribed because it caused too much knee pain and interfered with his work.  

In January 2008, the Veteran reported that his left knee would buckle and give way at times and that it would catch because of pain.  Examination revealed a mild antalgic gait with no swelling or palpable effusion.  There was no ligamentous laxity with valgus and varus stress, no locking and McMurray's testing and anterior/posterior drawer testing were negative.  Quad atrophy was noted as well.  Range of motion testing revealed extension to 0 degrees and flexion to 95 degrees with verbalized difficulty.  The physician diagnosed the Veteran with left knee pain, degenerative joint disease, chondromalacia and tendonitis.  The Veteran subsequently denied any falls upon treatment in May 2008.  

The left knee was again examined in August 2009.  The Veteran again reported pain and occasional catching and giving way of the knee.  Examination revealed an antalgic gait and inflammation anteriorly at patella tendon and tibial tuberosity area with TTP.  There was no palpable effusion noted and alignment was normal.  Quad atrophy was again noted, but there was no ligamental laxity with valgus/varus stress.  Extension was to 0 degrees and flexion was to 70 degrees, with difficulty again verbalized.  There was mild patellofemoral crepitus and grinding noted with flexion and extension.  No locking of the knee was noted.  McMurray's testing and anterior/posterior drawer testing were again negative.  The Veteran was diagnosed with left knee pain and osteoarthritis.  An X-ray taken at this time revealed an irregularity of the tibial spines with ligamentous calcifications.  

In September 2009, the Veteran reported that his left knee was still significantly painful with standing, walking and bending.  The Veteran stated that he had a history of gout with elevated uric acid levels in September 2009.  Examination revealed extension to 0 degrees and flexion to 38 degrees.  The physician concluded that the Veteran had a slow but steady gait. 

In May 2010, the Veteran's left knee was again evaluated.  It was noted that the Veteran was currently experiencing a flare-up of gout.  Examination revealed an antalgic gait with mild inflammation and tenderness at the anterior aspect of the knee.  Alignment was normal.  Flexion was decreased due to pain, but there was no ligamentous laxity with valgus/varus stress.  A June 2010 record reflects increased pain in multiple joints.  The Veteran reported having fallen twice in the last 3 months during this examination, but the reason for these falls was not noted.  

The Veteran was afforded an additional VA examination of the left knee in May 2010.  The Veteran reported continued pain.  He also stated that he used a cane, which did not help him.  He reported daily flare-ups that were worse with standing and walking.  The Veteran reported that this condition affected his daily activity by limiting his ability to stand, walk and exercise.  He also described occupational impairment because he was unable to climb stairs and ladders.  Examination revealed no effusion.  However, the knee was tender to palpation.  There was also a prominent tibial tuberosity.  Range of motion testing revealed extension to 0 degrees and flexion to 45 degrees secondary to guarding and pain.  The examiner explained that while there was pain and loss of motion, to try and address whether this pain resulted in additional loss of motion would be a matter of mere speculation.  The knee was stable to varus and valgus stresses.  Lachman's testing was also negative and there was a negative posterior drawer sign.  There was slight pain on McMurray, but no clicking.  The knee was nontender to palpation along the joint line.  There was weakness on extension with no evidence of lateral instability.  X-rays revealed mild degenerative changes of the knee and the examiner diagnosed him with posttraumatic osteoarthritis, tricompartmental, mild, residual pain status post-surgery and limited motion of the knee.  The examiner concluded that the Veteran's pain was out of proportion to his physical findings.  His functional ability could be limited with flare-ups, as well as his gouty flares, since he did not actually carry a history of gouty arthritis.  

According to a February 2011 VA treatment note, the Veteran was suffering from degenerative joint disease versus gout.  A March 2011 record notes a history of gout and chondromalacia per MRI.  The Veteran endorsed pain with climbing steps and bending, but denied locking or buckling.  He did complain of catching when climbing steps.  The Veteran had an antalgic gait with no swelling or palpable effusion.  There was normal alignment and no ligamentous laxity with valgus/varus stress.  Extension was to 0 degrees and flexion was to 90 degrees with verbalized discomfort.  Mild patellofemoral crepitus and grinding was again noted.  There was no locking of the knee, and anterior and posterior drawer testing was negative.  The Veteran was diagnosed with left knee pain/chondromalacia.  

Finally, the Veteran was most recently afforded a VA examination of the left knee in September 2011.  The Veteran complained of persistent knee pain with flare-ups occurring every day and worsened with squatting or increased walking.  Range of motion testing revealed flexion to 90 degrees and normal extension to 0 degrees.  Pain was noted upon 90 degrees of flexion, with no change in range of motion upon repetitive testing.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Stability of the left knee was also normal with no history of recurrent patellar subluxation/dislocation.  There was also no impairment of the tibia or fibula and no meniscal conditions.  The Veteran did use a cane for ambulation.  The examiner concluded that this condition did not impact the Veteran's ability to work.  

The preponderance of the above outlined evidence demonstrates that an evaluation in excess of 10 percent for a left knee disability is not warranted at any time during the pendency of the Veteran's claim.  The Veteran's left knee is presently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  Diagnostic Code 5010 instructs the rater to rate the disability as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In the present case, the greatest limitation of flexion was noted during treatment in September 2009, when flexion was found to be limited to 38 degrees.  The Board notes, however, that upon examination in August 2009 flexion was to 70 degrees and it was to 90 degrees upon examination in September 2011.  Nonetheless, a higher evaluation of 20 percent is not warranted for limitation of flexion unless there is evidence of flexion limited to 30 degrees or less.  

The Board has also considered whether a higher or separate evaluation may be warranted for limitation of extension.  Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  In the present case, however, the Veteran has consistently been found to have extension to 0 degrees, which represents normal motion.  See 38 C.F.R. § 4.71a, Plate II.  As such, a higher or separate evaluation is not warranted for limitation of extension.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

While the Veteran has certainly experienced pain associated with the left knee, there is no evidence that this has resulted in functional loss of such severity as to warrant a higher disability evaluation.  According to the January 2007 VA examiner, despite the Veteran's symptomatology, this condition was not of such severity as to impact his activities of daily living, and his ability to work was only impacted due to a limited ability to bend down or walk for prolonged periods.  Also, while the Veteran reported severe pain in November 2007, a January 2008 evaluation revealed he was still capable of full extension to 0 degrees and flexion to 95 degrees.  The May 2010 VA examiner noted the Veteran's report of daily flare-ups did result in a limited ability to stand, walk and exercise.  However, the examiner then explained that the Veteran's reported pain was out of proportion to the physical findings.  Finally, the September 2011 VA examiner found that the Veteran was capable of flexion to 90 degrees with no additional change in degree of motion upon repetition.  The examiner then opined that this disability did not impact the Veteran's ability to work.  Therefore, when viewed in its entirety, the evidence of record does not reflect flare-ups or functional impairment of such severity as to suggest that a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  

The Board has also considered whether any other diagnostic code may warrant a higher or separate evaluation in this case.  Included within 38 C.F.R. § 4.71a are multiple other diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  None of these codes, however, warrant a rating in excess of 10 percent.  

The record reflects that the Veteran does not suffer from ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Shipwash v. Brown, 9 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91.  There is also no evidence of genu recurvatum, and the September 2011 examiner specifically found that there was no history of recurrent subluxation or lateral instability, conditions of the menisci or impairment of the tibia and/or fibula.  While a November 2006 evaluation found evidence of a possible torn meniscus, a MRI performed that same month confirmed that there was no meniscal tear.  As such, there is no basis for assigning a separate or higher evaluation under any of the diagnostic codes noted in the preceding paragraph.  

The Board is aware that the Veteran has reported subjective sensations of giving way of the knee or falling.  However, the mere sensation of weakness or instability of the knee is not evidence suggesting that a separate compensable disability evaluation is warranted under Diagnostic Code 5257.  Objective testing has routinely found the left knee to be stable.  A November 2006 private evaluation specifically noted that there was no instability.  The knee was also found to be stable to varus and valgus stress upon examination in January 2007 and examination in August 2009 revealed no ligamental laxity with valgus and varus stress.  The May 2010 examiner concluded that there was no evidence of lateral instability and the September 2011 examiner specifically concluded that the left knee had normal stability with no history of recurrent patellar subluxation or dislocation.  As such, intermittent reports of subjective sensations such as giving way are outweighed by the consistent objective medical findings of a stable left knee.  

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating for his service-connected left knee disability.  In May 2009, he testified that his knee was in constant pain and that it would get worse with excessive use.  The Veteran also reported intermittent incidents of locking up or swelling.  The Veteran's wife also testified that his knee pain limited his interaction with their daughter and that he had problems with activities such as bending over.  While the Board has considered this testimony, it does not demonstrate that a higher schedular evaluation is warranted at any time during the pendency of this claim.  The Board concedes that the Veteran's knee results in pain and some functional impairment.  However, the objective medical evidence has routinely reflected a range of motion far in excess of that envisioned by a higher disability evaluation.  Likewise, there is no evidence of symptoms such as recurrent subluxation or lateral instability, as the knee has routinely been found to be stable.  Therefore, while the Board is sympathetic to the Veteran's situation, he has not offered any probative evidence to demonstrate that the schedular criteria for a higher evaluation have been met at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for a left knee disability, diagnosed as status post pre-tibial tubercle ossicle excision with degenerative changes must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board is aware of the Veteran's complaints as to the effects of his service-connected left knee disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of painful motion limiting his ability to ambulate and climb.  His 10 percent rating is specifically meant to compensate for functional loss resulting from painful motion.  See 38 C.F.R. § 4.40, 4.45, 4.59, 4.71 Diagnostic Codes 5003, 5010.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, the Veteran has not alleged unemployability and the medical evidence does not indicate that the Veteran cannot work due to the service-connected left knee disability.  Thus, the Board will not consider this matter further.


ORDER

The claim of entitlement to an initial evaluation in excess of 10 percent for a left knee disability, diagnosed as status post pre-tibial tubercle ossicle excision with degenerative changes, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


